Citation Nr: 1234109	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  03-17 319	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure and for the purposes of accrued benefits. 

2.  Entitlement to service connection for diabetic nephropathy, to include as secondary to diabetes mellitus and due to herbicide exposure, for the purposes of accrued benefits. 

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus and due to herbicide exposure, for the purposes of accrued benefits.

4.  Entitlement to service connection for cardiovascular disease, to include as secondary to diabetes mellitus and due to herbicide exposure, for the purposes of accrued benefits.

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound for the purposes of accrued benefits. 


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962 and from July 1965 to February 1980.  He died in June 2010 and the appellant is his surviving spouse. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  Prior to his death, the Veteran perfected an appeal to the Board which included the claims listed above.  In August 2004 and December 2009, the case was remanded by the Board for additional procedural and evidentiary development. 

Unfortunately, the Veteran passed away before a decision could be made regarding his appeal.  Following the Veteran's death, the appellant filed a claim for Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits that was received by the RO in October 2010.  Her claims were denied in a July 2011 rating decision.

During the pendency of the Veteran's appeal, Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion. Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id; 38 U.S.C.A. § 5121A (West 2002). 

In July 2010, at the time she filed her claims for DIC, the appellant requested that she be substituted as the claimant in the Veteran's appeal that was pending before the Board.  The RO thereafter determined in an April 2011 administrative decision that the appellant could properly be substituted as the claimant in the pending appeal and has issued her several supplemental statements of the case (SSOCs) addressing the issues currently before the Board.  As these claims remained denied, the case was returned to the Board for additional appellate action. 

In April 2012, subsequent to issuance of the July 2011 supplemental statement of the case (SSOC), the appellant's representative submitted evidence pertinent to the claims on appeal.  This evidence, consisting of a list of ships that operated in the inland waters of the Republic of Vietnam, was accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

On May 17, 2012 the Board issued a decision denying the appellant's claims.  In June 2012, the appellant filed a motion for reconsideration of the Board's May 2012 decision.  See 38 C.F.R. §§ 20.1000, 20.1001 (2011).  In August 2012, pursuant to 38 U.S.C.A. § 7103 (West 2002), the Board granted the appellant's motion for reconsideration of the May 17, 2012, decision.  Because of the Board's grant of reconsideration, the May 17, 2012, Board decision, that decision was vacated as a matter of law.  Accordingly, this decision, by an expanded panel, will constitute the final Board decision on the Veteran's appeal.  38 U.S.C.A. § 7103(b)(1)(B)(3) (West 2010); VAOPGCPREC 70-91, 57 Fed. Reg. 2,316 (1992); VAOPGCPREC 89-90, 56 Fed. Reg. 1,225 (1991).

The appellant was previously represented by a veterans' service organization in this matter; however, in her motion for reconsideration the appellant indicated that she no longer wished to be represented by this organization and wished to represent herself.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.  

2.  The evidence of record demonstrates that the Veteran had diagnoses of diabetes mellitus and coronary artery disease, which were compensably disabling.

3.  Medical evidence of record demonstrates that the Veteran had diagnoses of diabetic nephropathy and peripheral neuropathy of the upper and lower extremities that were caused by or related to his diabetes mellitus.

4.  The Veteran's service-connected disabilities rendered him unable to care for his daily needs without requiring the regular aid and attendance of another person.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1154(a), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Coronary artery disease was incurred in service.  §§ 1110, 1112, 1116, 1131, 1154(a), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  Diabetic nephropathy was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1154(a), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

4.  Peripheral neuropathy of the upper and lower extremities was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1154(a), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

5.  The criteria for special monthly compensation based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the claims herein decided, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished. 

Service Connection

As noted in the Introduction, the Veteran, at the time of his death, had pending claims of entitlement to service connection for diabetes mellitus, various diabetic complications, CAD and SMC.  The RO has determined that the appellant, under the amended law (i.e., 38 U.S.C.A. § 5121A), may be substituted in his place for purposes of completing these claims.  The appellant continues the Veteran's previous contentions that his diabetes, nephropathy, peripheral neuropathy, and CAD were incurred due to active duty service and exposure to herbicides in the Republic of Vietnam.  The appellant also contends that service connection is warranted for nephropathy, peripheral neuropathy, and CAD as secondary to diabetes. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, Type 2 diabetes shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, sub acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.

The appellant contends that the Veteran was exposed to herbicides while his ship, the USS TAKELMA, was anchored in DaNang Harbor in Vietnam in 1968.  Service personnel records show that the Veteran received the Vietnam Service Medal, but this alone does not establish that a veteran was ever on land in Vietnam. See Haas, supra. 

The evidence establishes that the USS TAKELMA spent several days anchored in DaNang Harbor in Vietnam.  In a November 2002 letter to the Navy Historical Center, the Veteran stated that he served aboard the USS TAKELMA in Vietnam from June to November 1968 and that during that time he "went ashore to check barges in DaNang two or three times."  In a June 1968 letter written to his mother during active duty, the Veteran stated that he was on his way to Vietnam and currently towing a ship to the mouth of the Saigon River.  Reports from the U.S. Army and Joint Services Records Research Center (JSRRC) dated in October 2006 and June 2011 confirm that the TAKELMA operated in the waters around Vietnam in July, October, and November 1968.  They also note that the craft was anchored in DaNang Harbor, conducted special operations there, towed a refrigerated covered lighter from DaNang, and was assigned standby salvage ship duty in DaNang.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the credible evidence shows that he set foot on the land mass of Vietnam and/or served in an inland waterway; thus the presumptions contained in 38 C.F.R. §§ 3.307 and 3.309 pertaining to herbicide exposure are applicable to this case. 

The Veteran was diagnosed with diabetes mellitus in 1989, with findings of coronary artery disease in July 1990.  Several years later, in September 1992, he began to manifest signs of neuropathy in his lower extremities such as coolness at night and dysesthesia.  A nerve conduction study in June 2001 confirmed the presence of peripheral neuropathy.  A letter dated in October 2001 from R.R.H., M.D., a treating physician of the Veteran, noted that the Veteran had significant and progressive chronic renal failure due to diabetic nephropathy, as well as organic heart disease with diabetic small vessel disease.  Dr. H. opined that the Veteran's coronary disease and renal disease were clearly secondary to diabetic vascular disease.  

A November 2006 VA examination report noted that the Veteran was diagnosed with diabetes mellitus, type II, in 1998.  The examiner stated that the Veteran's peripheral neuropathy stemmed, at least in part, from his diabetes mellitus.

The Veteran continued to undergo treatment for these disabilities up until his death in June 2010.  The certificate of death lists the causes of death as diabetes, congestive heart failure, and kidney failure.

Here, the evidence establishes show that the Veteran served in the Republic of Vietnam during the Vietnam era.  Further, he was diagnosed with diabetes mellitus and coronary artery disease, which were compensably disabling.  Accordingly, service connection is warranted on a presumptive basis for those disabilities due to the Veteran's presumed exposure to Agent Orange in Vietnam. 38 C.F.R. §§ 3.307, 3.309(e).  Service connection is warranted for peripheral neuropathy of the upper and lower extremities and for diabetic nephropathy, both as secondary to diabetes mellitus.  38 C.F.R. § 3.310.  

SMC Claim

The appellant contends that entitlement to SMC is warranted as the Veteran was housebound prior to his death and required constant care due to service-connected disabilities.  SMC is payable where a veteran suffers from service-connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

A veteran shall be considered to be in need of regular aid and attendance if: he/she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). See also 38 C.F.R. § 3.351(c). 

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran and his or her spouse to dress or undress themselves, or to keep clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran or his or her spouse to feed themselves; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect themselves from the hazards or dangers of the daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a).

It is mandatory for VA to consider the enumerated factors within the regulation, and at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  In order for the Veteran to prevail in the claim, the evidence must show that it is a service-connected disability that has resulted in the need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000).

The regulations also provide additional compensation on the basis of being housebound where a veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, (1) additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities. A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

At the time of his death in June 2010, service connection was in effect for bilateral hearing loss, otitis externa, bronchitis, and bilateral onychomycosis and tinea pedis.  All the disabilities were rated as noncompensably disabling for a combined evaluation of zero percent.  By virtue of the above grants of service connection, he must now be considered to have also been service connected for diabetes mellitus, diabetic nephropathy, peripheral neuropathy of the upper and lower extremities, and CAD as well for the purposes of considering his SMC claim.  

With respect to whether SMC on the basis of the need for aid and attendance is warranted, the evidence establishes that throughout most of the claims period, the Veteran was unable to care for himself and required the assistance of others.  Physicians who examined the Veteran in May 2001 and November 2004 as part of aid and attendance and housebound examinations found that he required the daily personal health care of a skilled provider; these conclusions were based on symptoms from the now-service-connected diabetes, peripheral neuropathy, heart disease, and vascular problems.  Similarly, the Veteran's private physicians wrote multiple letters in support of the claim for SMC noting that the Veteran was completely disabled and unable to dress independently, clean himself, drive, or stand for long periods.  Their findings were also based on the Veteran's diabetes mellitus with associated neuropathy and renal insufficiency.  

The Board finds that the Veteran, prior to his death, required the aid and attendance of another person on a regular basis to protect him from hazards or dangers incident to his daily environment.  Thus, special monthly compensation based on the need for regular aid and attendance of another person was warranted and the benefit sought on appeal is granted.  Having determined that special monthly compensation based on the need for regular aid and attendance of another person was warranted, the claim of entitlement to special monthly compensation at the housebound rate is moot.  



ORDER

Service connection for diabetes mellitus, for the purposes of accrued benefits, is granted. 

Service connection for diabetic nephropathy, for the purposes of accrued benefits, is granted. 

Service connection for peripheral neuropathy of the upper and lower extremities, for the purposes of accrued benefits, is granted.

Service connection for coronary artery disease, for the purposes of accrued benefits, is granted.

Subject to the law and regulations governing payment of monetary benefits, entitlement to SMC based on the need for aid and attendance for the purpose of accrued benefits is granted. 



			
	J.A. MARKEY	C. TRUEBA
	             Veterans Law Judge                                      Veterans Law Judge
            Board of Veterans' Appeals                          Board of Veterans' Appeals



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


